Citation Nr: 1746098	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  15-30 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for pterygium of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's daughter 


ATTORNEY FOR THE BOARD

I. M. Hitchcock, Associate Counsel


INTRODUCTION

The Veteran served in the United Stated Air Force between May 1962 and October 1962.  He also served in the Air Force Reserves and with the Air National Guard (collectively referred to herein as "the Reserves") from May 1962 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran attended a hearing with the undersigned on August 2017.  A transcript of this proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During the August 2017 hearing, the Veteran testified that he worked with older model copy machines during service and that he believed it caused his disability: a pterygium of the left eye.  As a point of clarification, the Veteran's daughter testified, and the Veteran agreed, that he was exposed to certain inks and dyes while working in the copy room.  The Veteran said that he also spent time in the desert picking up pieces of plane wreckage and this made his eyes worse.  The Veteran did not testify of a specific injury, but based on a review of the record, it appears that these exposures took place during the Veteran's service in the Reserves.  

If the Veteran was on full-time duty for the Reserves, then that time is considered "active duty" for the purposes of service connection. 38 C.F.R. § 3.6.

No eye or vision problems are listed on the Veteran's service treatment records.  There are two vision examinations in the file, after the Veteran's Reserves service.  In September 1972, no vision issues are indicated.  However in December 1975, the Veteran failed a vision test and it was recommended that he separate from service. There are no records after 1975.

Civilian service treatment records contain a diagnosis of "malignant type recurrent pterygium," a reference to four operations since 1970, and that upon retirement in December 1975, he was unable to read or write for any reasonable time.  While there is no record of the 1970 surgery, there are private treatment surgery notes for operations in December 1972, September 1973, and May 1975.

The Veteran has not been given an opportunity to have an examination for his claim of a service-connected pterygium.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further, given that the Veteran has clarified the in-service exposures that may have caused the pterygium, the Board believes that further development is necessary to allow for eventual informed appellate review.

Given that the Veteran was in the Reserves for 6 years, it is likely that additional records exist and that these records may discuss any in-service complaints or events related to the Veteran's eyes.  On remand, VA should attempt to obtain any additional records of treatment and personnel records from the Veteran's period of service in the Reserves.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should locate and obtain the medical and personnel records relating to the Veteran's time spent in the Air Force Reserves and with the Air National Guard.  Once obtained, the records should be associated with the file and be made available to the Veteran and the eye specialist in connection with the examination.

2. The Veteran should be scheduled for an eye examination by an appropriate eye specialist to ascertain the nature and etiology of the Veteran's pterygium.  It is imperative that the claims file be made available and be examined by the eye specialist in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's in-service duties led to the development of a pterygium?  

The examiner should provide the supporting rationale for any opinion expressed.  In so doing, the examiner should specifically address 1) the alleged nature of his eye issues (exposure to chemical fumes and a desert climate); 2) any in-service medical and personnel treatment records; and 3) the multiple surgeries the Veteran has had.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements. 

3. After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





